UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
LG ELECTRONICS INC.,                   :          18cv11082(DLC)
                                       :
                         Plaintiff,    :        MEMORANDUM OPINION
               -v-                     :             AND ORDER
                                       :
SAINT LAWRENCE COMMUNICATIONS, LLC,    :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

    On March 15, 2019, defendant Saint Lawrence Communications,

LLC (“SLC”) moved for summary judgment pursuant to Fed. R. Civ.

P. 56.   For the reasons set forth below, that motion is denied.

                            Background

    In 2014, SLC sued plaintiff LG Electronics Inc. (“LG”) for

patent infringement based on LG’s alleged unlicensed use of the

Adaptive Multi-Rate -- Wideband (“AMR-WB”) speech coding

standard, for which SLC holds a patent.    That dispute was

resolved on December 31, 2015, when the parties entered into a

Patent License Agreement (“PLA”), which provided LG with a

license to use the AMR-WB standard.   The PLA contained two

provisions that are relevant to this motion.

    Section 2.1 of the PLA grants LG a license “for the purpose

of encoding and/or decoding data in accordance with the AMR-WB

Standard,” and specifically provides that “[t]he license granted
herein specifically excludes any rights under the Licensed

Patents to practice any standard other than the AMR-WB

Standard.”     Section 2.8 of the PLA is a covenant not to sue (the

“Covenant”).    It provides: “[SLC] hereby covenants not to sue

[LG] for infringement of any patents owned or controlled or

licensable by [SLC] . . . solely with respect to LG Products . .

. .”    “LG Products” are defined in Section 1.14 as:

       any service or product (including any technology or
       component within such product) commercially available
       to an End-User as of the Effective Date and any
       upgrades, enhancements and natural evolutions thereof
       now or hereafter made, have made, manufactured, used,
       sold, offered for sale, leased, purchased, licensed,
       imported, have imported, exported, have exported,
       supplied, distributed and/or otherwise disposed of by
       or on behalf of [LG] and/or its Affiliates.

(Emphasis supplied.)

       On August 6, 2018, SLC’s successor-in-interest, EVS Codec

Technologies, LLC (“ECT”) commenced an action against LG in the

United States District Court for the Eastern District of Texas,

which SLC later joined.    In that case, SLC and ECT allege that

LG has infringed a patent for a different audio coding standard

called “Enhanced Voice Services” (“EVS”).

       On November 28, 2018, LG commenced this action for breach

of contract.    LG asserts, among other things, that SLC has

violated the Covenant by commencing the EVS litigation in Texas.



                                  2
    On March 15, 2019, SLC moved for summary judgment on the

ground that the scope of the Covenant does not extend to the EVS

litigation because the PLA is limited to the AMR-WB standard.

That motion became fully submitted on March 22.

                              Discussion

    A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P.

56(a).   “A genuine issue of material fact exists if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”   Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).      The

moving party bears the burden of demonstrating the absence of a

material factual question.    Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015).   In making this determination, the court

must “view the evidence in the light most favorable to the party

opposing summary judgment” and “draw all reasonable inferences

in favor of that party.”     Weyant v. Okst, 101 F.3d 845, 854 (2d

Cir. 1996).

    Once the moving party has asserted facts showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

the party opposing summary judgment “must set forth specific
                                  3
facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”       Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.    Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

    Section 11.1 of the PLA provides that the PLA “shall be

governed by, interpreted and construed in accordance with the

laws of New York, without reference to conflicts of laws

principles.”    “It is axiomatic that where the language of a

contract is unambiguous, the parties’ intent is determined

within the four corners of the contract, without reference to

external evidence.”     Feifer v. Prudential Ins. Co. of Am., 306

F.3d 1202, 1210 (2d Cir. 2002).       “New York requires that a

covenant not to sue must be strictly construed against the party

asserting it.    Moreover, its wording must be clear and

unequivocal.”   Schneider v. Revici, 817 F.2d 987, 993 (2d Cir.

1987)(citation omitted).
                                  4
      Nothing in the text of the Covenant indicates that it is

limited by the scope of the license.    Rather, it is written to

apply unequivocally to any patent infringement suits involving

patents held by SLC and “LG Products,” which is a defined term

in the contract.   “LG Products” include “upgrades, enhancements

and natural evolutions” of services or products that were

commercially available as of the PLA’s effective date.       Because

an issue of fact exists as to whether the allegedly infringing

products in the EVS litigation are “upgrades, enhancements and

natural evolutions” of LG Products that were commercially

available as of the effective date of the PLA, SLC’s motion for

summary judgment must be denied.

      SLC argues that applying the Covenant would render Section

2.1, which restricts the license to AMR-WB, meaningless.       Not

so.   A covenant not to sue is not the same as a license.      As SLC

acknowledges in its reply brief, a license and a covenant not to

sue may have different scopes, although appearing in the same

contract.   LG’s preferred reading of the Covenant does not, as

SLC argues, expand the scope of the license.    Rather, it

provides LG with litigation peace.     The license remains limited

to the AMR-WB standard by the clear terms of Section 2.1.      This

action, however, does not depend on the scope of the patent

license in Section 2.1.   Rather, it is a simple breach of
                                   5
contract action for breach of an entirely different provision --

the Covenant.

                           Conclusion

    SLC’s March 15 motion for summary judgment is denied.


Dated:   New York, New York
         April 15, 2019



                              __________________________________
                                         DENISE COTE
                                 United States District Judge




                               6
